DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13 – 20, 22 – 29, and 31 – 34 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for the indication of allowable subject matter:

In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response to the Office Actions, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

	FURUSKOG discloses base station configuring a measurement for CSI-RS resources for the wireless device, where there are two or more measurement purposes such that different subsets of the CSI-RS resources are configured for different measurement purposes, and the base station receives the CSI-RS report selected by the wireless device, where the measurements are computed feedback for the preferred CSI-RS that includes the feedback parameters (i.e. CQI, PMI, and/or transmission rank). However, FURUSKOG does not explicitly disclose “transmits a first configuration or a second configuration for Channel State Information (CSI) reporting;” and 

ZHAO discloses the base station receiving channel state information sent in accordance with a channel measurement only for the selected antenna port subset based on the channel state information reference signal transmitted from the at least one antenna port included in the selected antenna port subset which excludes the other channel state information reference signal transmitted from the antenna port excluded from the selected antenna port subset, wherein the selecting the antenna port subset includes selecting the antenna port subset which path loss to the UE meets a condition according to path loss information between the UE and the selected antenna port subset. However, ZHAO does not explicitly disclose “transmits a first configuration or a second configuration for Channel State Information (CSI) reporting;” and “the plurality of 

MARINIER discloses the WTRU sends the first aperiodic CSI report associated with at least the first configuration of CSI-RS resources in response to a determination that a first aperiodic CSI report associated with at least the first configuration of CSI-RS resources has been triggered, and send the second aperiodic CSI report associated with at least the second configuration of CSI-RS resources in response to a determination that a second aperiodic CSI report associated with at least the second configuration of CSI-RS resources has been triggered. However, MARINIER does not explicitly disclose “transmits a first configuration or a second configuration for Channel State Information (CSI) reporting;” and “the plurality of pieces of information indicating the plurality of CSI-RS configurations comprises information indicating a 

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “a transmission unit that transmits, to the terminal apparatus, a first configuration or a second configuration for Channel State Information (CSI) reporting, one piece or a plurality of pieces of information indicating one or a plurality of Channel State Information - Reference Signal (CSI-RS) configurations, and one or a plurality of CSI-RSs for channel measurement corresponding to each of the one piece or the plurality of pieces of information indicating the one or the plurality of CSI-RS configurations; and a reception unit that receives, from the terminal apparatus, channel state information generated from one CSI-RS among the plurality of CSI-RSs that is selected by the terminal apparatus, and does not receive the channel state information related to any CSI-RS that is not selected by the terminal apparatus, wherein: the plurality of pieces of information indicating the plurality of CSI-RS configurations comprises information indicating a resource element in a subframe to which a corresponding CSI-RS among the plurality of CSI-RSs is mapped, in a case where the first configuration is configured and the plurality of pieces of information indicating the plurality of CSI-RS configurations is transmitted, the reception unit receives the channel state information including information indicating one of the plurality of CSI- RS configurations indicated by one of the plurality of pieces of information, the information indicating the one of the plurality of CSI-RS configurations comprises information corresponding to the one CSI-RS selected by the terminal apparatus and used to generate the channel state information, in a case where the second configuration is configured, a plurality of CSI-RS antenna ports is configured for the one of the plurality of CSI-RS configurations, and the reception unit receives, from the terminal apparatus, the channel state information generated from at least one CSI-RS antenna port among the plurality of CSI-RS antenna ports selected by the terminal apparatus” as recited in Claim 13. Similar limitations are presented in the amended independent Claims 22, 31, and 32.

Dependent claims 14 – 20, 23 – 29, 33 and 34 further limit the allowed independent claims 13, 22, 31 and 32. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PARK et al – the terminal device receives first resource configuration information for a channel status information-reference signal (CSI-RS) and second resource configuration information for interference measurement from the serving base station and receives a triggering signal from the serving base station to report the channel status information, where the terminal device calculates the channel status information on at least one of the serving base station and one or more cooperative base stations using the first resource configuration information and the second resource configuration information and reports the channel status information to the serving base station, where the configuration information comprises information on an antenna port capable of referring a large scale property of a radio channel

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468